Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
Examiner previously made a Double patenting rejection in the Action dated 1/19/21.  Applicant noted that they will consider filing a terminal disclaimer to overcome this rejection once an indication of allowable subject matter has been determined.    
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  In Claim 4, even though each of the structures claimed individually is shown, the potential combinations of each of the structures is not shown.  For example it is not show where a divot and knob are combined. Similarly with regard to claim 13, even though each individual structure e.g. the center extending into and out of the circumference of the housing is shown, the combinations of these features are not shown. Therefore, the “any combination thereof” of Claims 4 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Such claim limitation(s) is/are: 
the “retarding structures”, of Claim 3.
With regard to the term “retarding structures”, in claim 3:
first, the term “structure” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “retarding”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “retarding” preceding the generic placeholder describes the function, not the structure, of the stop portion.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “at least one single loop portion”” is unclear.  The terms “at least one” and “single” are contradictory. If there are two loop portions as permitted by “at least one”, then there is not a “single” loop portion. Does claim 1 encompass a loop portion that forms two loops? Thus, the recitation of “at least one single loop portion” is indefinite because it is unclear how to reconcile “at least one” and “single”.   
The limitation of Claim 1, lines 3-4 reading: “the two overlapping end portions” is unclear.  In the previous portion of the claim it is claimed that there is at least one loop portion potentially meaning that there can be more than one loop portion.  What if there are more than two overlapping end portions? Are there more than two distal ends in this case, or does only one set of overlapping end portions have distal ends? (Interpreting the claim to include more than two end portions is possible because there is “at least one” loop portion, and each loop portion has two overlapping end portions). Thus, the recitation is indefinite.
The limitation of Claim 1, reading: “the distal ends move freely with respect to the razor” is unclear. This recitation is indefinite because the distal ends are part of the razor. The preamble of the claim is directed to the razor. Are the distal ends part of the razor or not? If they are, how do the distal ends move freely with respect to themselves? Does the Applicant intend that the distal ends move freely with respect to some other portion of the razor? It is also not entirely clear what is required of an 
The limitation of Claim 4, reading: “of any size and structure” is indefinite.  It is not clear what structure is “of any size and structure”. Is it the point, or any of the previously recited structure? What structure has “a curved or linear profile”? What is “any combination” a combination of – a curved and linear profile? A combination of a knob, protrusion, etc.?
The limitation of Claim 6, reading: “said distal ends” is indefinite.  What distal ends are being referred to? There can be more than one loop portion because claim 1 allows there to be at least one loop portion, which includes more than one loop portion. Does “said distal ends” refer to all distal ends, or just some distal ends?
Claim 8 recites that the distal ends are “not permanently attached to any portion of the razor”. However, the distal ends are part of the spring member, which in turn is part of the razor. Claim 8 is indefinite because it is unclear whether the distal ends can be permanently attached to the remainder of the spring. The claim suggests they cannot; however, the present specification suggests they can.
The limitation of Claim 14, reading: “substantially closed loop’” is unclear.  Does this encompass an open loop? Or does substantially entail fully closed only?
The limitation of Claim 22, reading: “the distal ends move freely with respect to the razor” is unclear. This recitation is indefinite because the distal ends are part of the razor. The preamble of the claim is directed to the razor. Are the distal ends part of the razor or not? If they are, how do the distal ends move freely with respect to themselves? Does the Applicant intend that the distal ends move freely with respect to some other portion of the razor? It is also not entirely clear what is required of an end that “moves freely”. If the end constrained by another structure does it move freely?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 10-11, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) being anticipated by US 5033152 Althaus.
Regarding Claim 1, Althaus discloses a razor (fig 1-4) comprising a loop shaped spring member (7) having at least one single loop portion (the loop portion includes loops which surround the part 1’”, fig 3), each single loop portion comprising two overlapping end portions (see annotated fig 3; where it is shown that the end portions face one another and while the same portion are wrapped around parts of the razor; these end portions are overlapping when viewed from above relative to Fig. 3, e.g.), wherein the two overlapping end portions each comprise a respective distal end (see annotated fig 3) that moves freely with respect to the razor (since the ends are flexible and move when flex with respect to certain parts of the razor).   

    PNG
    media_image1.png
    727
    497
    media_image1.png
    Greyscale


Regarding Claim 3, said loop shaped spring member further comprises one or more retarding structures (see annotated fig 3).

Regarding Claim 5, said loop shaped spring member is disposed within an assembly (1”, 4, 1’) having a movable member (1”).
Regarding Claim 6, said distal ends do not contact each other (fig 3).
Regarding Claim 7, said distal ends are spaced apart from each other (see figure 3).
Regarding Claim 10, said loop shaped spring member moves freely in said assembly having said movable member (as is inherently necessary to allow for the rotation described in col. 4 lines 1-10).
Regarding Claim 11, said retarding structure comprises a curved profile (since the body of the spring including the ends is generally round in cross section).
Regarding Claim 13, said retarding structure extends into a center of said loop shaped spring member, extends out from a circumference of said loop shaped spring member, is disposed generally opposite said overlapping end portions, or any combination thereof (since as annotated above the retarding structures extend out from the circumference). 
said retarding structure extends into a center of said loop shaped spring member, extends out from a circumference of said loop shaped spring member, is disposed generally opposite said overlapping end portions, or any combination thereof
Regarding Claim 14, said loop shaped spring member is a substantially closed loop (since the loops completely surround the part 1’ “).
Regarding Claim 15, said loop shaped spring member comprises a circle (at least where it surrounds 1’ “).
Regarding Claim 20, one of said distal ends moves circumferentially along a radially inner periphery of said loop shaped spring member (if the top of the spring in fig 3 is considered an inner end then the top ends moves circumferentially along a radially inner peripheral part of the spring).

Claim 22 is rejected under 35 U.S.C. 102(a)(1) being anticipated by US 20190152078 Jang. 
Regarding Claim 22, Jang discloses a razor (fig. 5B) comprising a loop shaped spring member (140), the loop shaped spring member comprising a single loop (140) with overlapping end portions (see annotated fig 5B below; the ‘end portions’ of Jang overlap with elements 22 and 32, respectively, noting that the claims does not specify the particular structure that the end portions overlap; that is, the broadest reasonable interpretation of ‘overlapping end portions’ includes end portions that overlap with any structure(s)), wherein the overlapping end portions each terminate in a respective free distal end (the distal ends being the curved end portions of the loop 140, which distal ends move freely with respect to the razor such that these ends are “free”) and wherein the free distal ends move freely with respect to each other and with respect to the razor (when the head is rotated).

    PNG
    media_image2.png
    513
    407
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Althaus in view of USPGPUB 20150360375, Wertz.

Althaus lacks the spring being not permanently attached to any portion of the razor.
Wertz discloses a spring biased razor which, like the Althaus apparatus, and discloses that in such apparatuses it is known to have the parts to which the spring are attached be removable in order to replace or to clean a spring when necessary (par 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Althaus by making the spring therein be removable and thus not be permanently attached to any portion of the razor in order to replace or to clean a spring when necessary as taught by Wertz.
Regarding Claim 9, Althaus discloses all the limitations of Claim 5 as discussed above. 
Althaus lacks its spring not permanently attached to assembly having said movable member.
Wertz discloses a spring biased razor which, like the Althaus apparatus, and discloses that in such apparatuses it is known to have the parts to which the spring are attached be removable in order to replace or to clean a spring when necessary (par 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Althaus by making the spring therein be removable and thus not be permanently attached to said assembly having said movable member in order to replace or to clean a spring when necessary as taught by Wertz.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Althaus.
Regarding Claim 12, Althaus discloses that the curved profile comprises a knob (the portion of the spring member that defines the curved profile is a knob). 
However, Althaus fails to disclose the radius of curvature of the curved profile, and thus fails to disclose that this radius of curvature is between about 0.5 mm to about 4 mm as required by claim 12. 
, since such a modification would have involved a mere change in the size of a component (in particular, the thickness of the strand forming the spring). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill in the art would be motivate to select a radius of the curved profile to achieve a desired spring stiffness, such that the recited radius range is obvious. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Althaus.
Regarding Claims 16-17, Althaus discloses all the limitations of Claim 1 as discussed above.
Althaus lacks said loop shaped spring member having an overall length of about 30 mm to about 90 mm when straightened (per claim 16), and a radius of curvature between about 1 mm to about 12 mm (per claim 17).
It would have been an obvious matter of design choice to an overall length of about 30 mm to about 90 mm when straightened, per claim 16, and a radii of curvature between about 1 mm to about 12 mm, per claim 17, in order to have the proper spring size that can fit within the smaller space, wherein razor interiors are known to be smaller in size, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Althaus in view of USPGPUB, 20100132204, Brown.
Regarding Claim 19, Althaus discloses all the limitations of Claim 1 as discussed above.
Althaus lacks said loop shaped spring member being a flat wire comprising stainless steel.


    PNG
    media_image3.png
    104
    119
    media_image3.png
    Greyscale

Brown discloses a razor with an independent suspension, which, like the razor of the present invention is directed to a pivotably connected shaving element. In addition, Brown discloses that in such an assembly it is known to provide a spring to assist in said pivotal connection, said spring being made of stainless steel in order to allow the  material that the spring is made of be rust resistant (par 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Althaus by having the spring of Althaus be biased via a stainless steel spring assembly in order to allow the  material that the spring is made of be rust resistant, as taught by Brown. As noted above if amended as such then the rod of Althaus would comprise a flat wire. 

Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. Applicant first argues that the ends of the chuck 25 in Althaus do not overlap, nor move freely with respect to the razor, but does not explain why these parts do not overlap or move freely with respect to the razor.  First, as clarified above, the overlapping parts are shown in the annotated Fig. above.  As noted above, the parts overlap as the term is best understood under a broadest reasonable .  
Also, with regard to claim 19, Applicant argues that Ts’ai as modified by Brown lacks said loop shaped spring member being comprised of a flat wire.  This argument is moot in view of the present rejection, which does not rely on the Ts’ai reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPGPUBs/USPN 5787594, 3593416, 20100313426, 20170165853, 20170282392, and 20190152077 each comprise resilient spring members and thus contain elements of the present invention. 52019
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/FERNANDO  AYALA/
Examiner, Art Unit 3724



	
/EVAN H MACFARLANE/Examiner, Art Unit 3724